DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prosecution Reopened
In view of the appeal brief filed on October 9th, 2020, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/THOMAS K PHAM/Supervisory Patent Examiner, Art Unit 2872                                                                                                                                                                                                        



Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 3, 6-13, and 16 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Specifically, claims 1, 9, and 10 recite the limitation “wherein adjacent ones of the plurality of soldering pins are nested in one another” which is not present in the specification. The specification makes no mention of “nested” and the figures are not clear on this feature as well. Fig. 3 shows soldering pins 208 (as best understood as the “P” shaped elements 208 points to in the Fig.) but it is unclear how they could be considered nested as the rightmost side of one 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 3, 6-13, and 16, are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 9, and 10, these claims recite the limitations “a zigzag geometry” and “a double-L structure” and “adjacent ones of the plurality of soldering pins are nested in one another” which are all unclear and render the claims indefinite. Specifically, the zigzag and double-L limitations are not actually explained in the specification anywhere, they are merely referenced with no definition, and they are extremely broad. The specification says “a kind of zigzag geometry or double-L structure arises” which is even broader than the claimed language. Further, the “nested” language isn’t even mentioned in the specification or shown in the Figures as explained above, and it is unclear how pins can be nested in one another without more specific structure in the claims. Accordingly, for the purpose of examining the claims currently pending, these limitations will be interpreted to mean “a geometry” and “a structure” and “adjacent ones of the plurality of soldering pins are spatially related to each other”. 
Regarding claims 11-13, these claims recite the limitation “the plurality of soldering pins are formed along the entire outer periphery of the metal insert part” which is unclear and renders 

Regarding claims 3, 6-9, and 16, these claims depend on a rejected base claim and are therefore rejected for at least the 112a and 112b rationales set forth supra. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 3, 7, 8, 10, 11, 13, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Izumi et al. (US 5,274,456).
Regarding claim 1, Izumi teaches a camera device for a vehicle for driver observation, the camera device comprising:
a lens holder having a lens (See, e.g., lens holder 1 in Fig. 1A, having lenses L1-L4), and a plurality of soldering pins that are situated on a side of the lens holder opposite the lens (See, e.g., Fig. 16 which shows the metal insert which has pins 61, which can be seen in Fig. 1A as well), the plurality of soldering pins to enable a soldering of the lens holder onto a circuit board (See, e.g., column 17 lines 23-25 which explains the pins 61 are soldered to a board & column 17 lines 32-33 which explain the board is a printed circuit board);
wherein each of the plurality of soldering pins is configured in at least one of a zigzag geometry and a double-L structure, formed on a metal insert part of the circuit board (See, pins 61 in Fig. 1A which are bent multiple times and thus have a “zigzag geometry” in this way, further this limitation is met in light of the 112 rejection above because the pins have a structure/geometry. Note that the pins are part of a metal insert and are soldered to the circuit board so they are “on” the metal insert part of the circuit board in this way); and
wherein adjacent ones of the plurality of soldering pins are nested in one another (Note that this limitation is met in light of the 112 rejection above because the soldering pins are spatially related). 
Regarding claim 3, Izumi teaches the device set forth above and further teaches wherein the lens holder is a plastic injection-molded part (See, e.g., column 17 lines 13-15 which explain the lens holder 1 is made of plastic via plastic shaping. Note that this claim is directed to method steps of making the device, and it could have been made using an alternative method such as In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).”).
Regarding claim 7, Izumi teaches the device set forth above and further teaches an orienting pin that is situated on a side of the lens holder opposite the lens to orient the lens holder on the circuit board (See, e.g., column 17 lines 31-35 which explain that screws or bolts, i.e. pins, are put through openings 202 in Fig. 1A to fix the device to the circuit board and thus orient the lens holder on the circuit board).
Regarding claim 8, Izumi teaches the device set forth above and further teaches the circuit board (See, e.g., column 17 lines 32-33 which reference the printed circuit board), the plurality of soldering pins being soldered to the circuit board (See, e.g., column 17 lines 22-25 which explain the pins 61 are soldered to the board). 
Regarding claim 10, Izumi teaches a method for producing a camera device, the method comprising:
providing a lens and a plurality of soldering pins (See, e.g., lenses L1-L4 in Fig. 1A and pins 61 in Fig. 16 and Fig. 1A),
assembling the lens and the plurality of soldering pins to form a lens holder having the lens and the plurality of soldering pins (See, e.g., Fig. 1A which shows this), the soldering pins 
wherein each of the plurality of soldering pins is configured in at least one of a zigzag geometry and a double-L structure, formed on a metal insert part of the circuit board (See, pins 61 in Fig. 1A which are bent multiple times and thus have a “zigzag geometry” in this way, further this limitation is met in light of the 112 rejection above because the pins have a structure/geometry. Note that the pins are part of a metal insert and are soldered to the circuit board so they are “on” the metal insert part of the circuit board in this way); and
wherein adjacent ones of the plurality of soldering pins are nested in one another (Note that this limitation is met in light of the 112 rejection above because the soldering pins are spatially related).
Regarding claims 11 and 13, Izumi teaches the device set forth above and further teaches wherein the plurality of soldering pins are formed along the entire outer periphery of the metal insert part (Note that this limitation is met in light of the 112 rejection above because are formed in the outer periphery of the metal insert part). 
Regarding claim 16, Izumi teaches the device set forth above and further teaches wherein the metal insert part is a stamped and bent part (See, e.g., column 20 lines 1-25 which explain the insert is a pressed/stamped sheet and bent). 
Note that this claim is directed to method steps of making the device, and it could have been made using an alternative method such as casting or other processes cited in the wider prior art. The method limitations are not germane to patentability pursuant to MPEP §2112.02, since it has been held that “'[E]ven though product-by-process claims are limited by and defined by the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Izumi et al. (US 5,274,456) in view of Havens et al. (US 2004/0035933 A1).
 	Regarding claim 5, Izumi teaches a camera device for a vehicle for driver observation, the camera device comprising:
a lens holder having a lens (See, e.g., lens holder 1 in Fig. 1A, having lenses L1-L4), and a plurality of soldering pins that are situated on a side of the lens holder opposite the lens (See, e.g., Fig. 16 which shows the metal insert which has pins 61, which can be seen in Fig. 1A as well), the plurality of soldering pints to enable a soldering of the lens holder onto a circuit board (See, e.g., column 17 lines 23-25 which explains the pins 61 are soldered to a board & column 17 lines 32-33 which explain the board is a printed circuit board);

However, in an analogous soldering pin field of endeavor Havens teaches the use of solder pins in ring form which are nested inside one another and electrically connect a circuit board to an optical element (See, e.g., the concentric rings 616, 618, and 620 in Fig. 35-36 and paragraph [0181] which explains the solder pads).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the solder pin structure of Izumi to turn at least two of the solder pins of Izumi into concentric rings surrounding the rest of the pins, as Havens teaches at least two solder rings surrounding a third solder pin, for the purpose of allowing more flexibility in where the solder pins are electrically connected to the rest of the device (Note that changing a pin from a single point to a ring necessarily allows for more options regarding what and where it connects to, as there would be much more surface area in for the pin in ring form). 
Regarding claim 14, Izumi in view of Havens teaches the device set forth above and as modified above further teaches wherein the other one of the plurality of soldering pins surrounded by the ring is also formed as a ring (Note that in the rejection of claim 5 above the modification to Izumi would result in at least two pins formed in concentric rings, meeting this limitation).
Regarding claim 15, Izumi in view of Havens teaches the device set forth above but lacks an explicit disclosure wherein the other one of the plurality of soldering pins surrounded by the ring includes at least one solder ball (Note that as modified above the Izumi reference would 
However, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the shape of the non-ring solder pins of Izumi to be ball shaped, since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  Further, one would have been motivated to select the shape of a ball because it is an extremely well known, predictable, and commonly used shape for solder pins/points to take and would not change the function of the device. 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Izumi et al. (US 5,274,456).
Regarding claim 6, Izumi teaches the device set forth above but lacks an explicit disclosure wherein an open space between each two adjacent pins of the plurality of soldering pins is smaller than 0.5mm.
However, the open space between soldering pins corresponds to a result-effective variable, i.e., a variable which achieves a recognized result, in the instant case the space between the pins directly impacts the overall size of the device. Further, as a result-effective variable, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges of such things involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In the instant case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify 

Claims 9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breed et al. (US 2002/0116106 A1) in view of Izumi et al. (US 5,274,456).
Regarding claim 9, Breed teaches a vehicle having a camera device (See, e.g., abstract), wherein the camera device is installed in an interior compartment of the vehicle, in one of: an A-pillar of the vehicle, or a steering column of the vehicle (See, e.g., abstract which explains the camera can be in the A-pillar). 
Breed lacks an explicit disclosure wherein the camera device includes a lens holder having a lens, and a plurality of soldering pins that are situated on a side of the lens holder opposite the lens, the plurality of soldering pints to enable a soldering of the lens holder onto a circuit board, wherein each of the plurality of soldering pins is configured in at least one of a zigzag geometry and a double-L structure, formed on a metal insert part of the circuit board.
However, in an analogous camera field of endeavor Izumi teaches a lens holder having a lens (See, e.g., lens holder 1 in Fig. 1A, having lenses L1-L4), and a plurality of soldering pins that are situated on a side of the lens holder opposite the lens (See, e.g., Fig. 16 which shows the metal insert which has pins 61, which can be seen in Fig. 1A as well), the plurality of soldering pints to enable a soldering of the lens holder onto a circuit board (See, e.g., column 17 lines 23-25 which explains the pins 61 are soldered to a board & column 17 lines 32-33 which explain the board is a printed circuit board) wherein each of the plurality of soldering pins is configured in at least one of a zigzag geometry and a double-L structure, formed on a metal insert part of the circuit board (See, pins 61 in Fig. 1A which are bent multiple times and thus have a “zigzag 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Breed to use a camera as taught by Izumi for the purpose of reducing the size and cost of the camera part of the device (See, e.g., column 1 lines 45-49 of Izumi which explain this advantage of the device).
Regarding claim 12, Breed in view of Izumi teaches the device set forth above and Izumi further teaches wherein the plurality of soldering pins are formed along the entire outer periphery of the metal insert part (Note that this limitation is met in light of the 112 rejection above because are formed in the outer periphery of the metal insert part). 

Response to Arguments
Applicant's arguments with respect to the claim(s) have been considered but are moot in view of the new ground(s) of rejection which include both new 112a & 112b rejections as well as new prior art replacing the Ra reference. The 112 rejections and associated interpretations result in the Izumi reference still being relevant prior art for a variety of the claims, and the ring shaped soldering pin limitations/claims no longer rely on the combination of Izumi and Ra, but Izumi and Havens instead, rendering applicant’s arguments regarding the previous combination moot.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL OESTREICH whose telephone number is (571)270-7559.  The examiner can normally be reached on M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MITCHELL T OESTREICH/Examiner, Art Unit 2872                                                                                                                                                                                                        
/THOMAS K PHAM/Supervisory Patent Examiner, Art Unit 2872